Order entered May 4, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00343-CV

                            IN THE INTEREST OF N.T., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-04-10316-Z

                                            ORDER
       We GRANT court reporter Glenda E. Finkley’s May 3, 2015 extension request to the

extent we ORDER the reporter’s record be filed no later than May 14, 2015. See TEX. R. APP. P.

35.3(c). Because the record was first due March 16, 2015, no further extensions will be granted

absent exigent circumstances. See id. 28.4(b)(2). If necessary, the trial court must arrange for a

substitute reporter. See id. 28.4(b)(1).

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable David

Lopez, Presiding Judge of the 256th Judicial District Court; Ms. Finkley; and the parties.




                                                      /s/   DOUGLAS S. LANG
                                                            PRESIDING JUSTICE